DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-8, 10-19, 21-23, 29, 31, and 34 are objected to because of the following informalities:
Claims 2-8, 10-19, 21-23, and 31, line 1, “An azimuth thruster” should be --The azimuth thruster--.
Claim 11, line 1, “t least one the” should be --at least one--.
Claims 29 and 34, line 1, “an azimuth thruster” should be --the azimuth thruster--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-19, 21-23, 29-31, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each of the first and second bodies comprises a ring, and the first and second bodies are configured to provide a substantially constant degree of overlap at all relative 
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites “to resonate” is indefinite and unclear. It does not appear that the term “resonate” is used correctly. For a transmitter/receiver to resonate requires the presence of a capacitor in addition to the inductor that forms the wireless power transmission/reception antenna. There are no capacitors recited in the claims or shown in the figures. Without a capacitor, it does not appear that the claimed first inductor and second inductor can be “tuned to resonate”.
Claim 5 recites the limitation "the one or more second attachment members" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. As best understood, claim 5 should depend on claim 4.
Claim 6 recites “the support structure” which is for the lower housing and depends on claim 3 is indefinite and unclear since “a support structure” in claim 3 is for the upper housing. As best understood, claim 6 should depend on claim 4.

Claim 14, line 2, recites “and/[[]]or” is indefinite and unclear. The examiner suggests clarification.
Claim 30 recites “each of the first and second bodies comprises a ring, and the first and second bodies are configured to provide a substantially constant degree of overlap at all relative rotational positions such that, in use, the power transmission between the first and second bodies is continuous and at least substantially constant at all relative rotational positions” is  unclear and indefinite regarding the term “substantially constant degree of overlap at all relative rotational positions” and “substantially constant at all relative rotational positions”. When the first and second bodies are overlap at all relative rotational position then there should be a constant degree otherwise the first and second bodies would just be non-overlapping. When the power transmission between the first and second bodies is continuous then there should constant at all relative rotational positions otherwise the power transmission would be discontinuous. The examiner suggests clarification.
The term "substantially" in claim 30 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 30 recites “to resonate” is indefinite and unclear. It does not appear that the term “resonate” is used correctly. For a transmitter/receiver to resonate requires the presence of a capacitor in addition to the inductor that forms the wireless power transmission/reception antenna. There are no capacitors recited in the claims or shown in the figures. Without a capacitor, it does not appear that the claimed first inductor and second inductor can be “tuned to resonate”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10-12, 17-19, 21-23, 29-31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. [U.S. Pub. No. 2010/0127892] in view of Stone [U.S. Patent No. 6,032,546], Krumme et al. [U.S. Pub. No. 2009/0276199], Subramanian et al. [U.S. Pub. No. 2011/0133949], and Eguchi et al. [U.S. Pub. No. 2016/0141886].
Regarding Claim 1, Wesselink et al. shows an azimuth thruster (Figs. 1-6b, Paragraphs [0026]-[0051], the thruster can rotate 360 degrees which makes it an azimuth thruster) for propelling a marine vessel (Paragraphs [0026]-[0051]), the thruster comprising: 
an upper housing (5a); 
a lower housing (5b), the lower housing being arranged to rotate relative to the upper housing (see Figs. 1-6b, Paragraphs [0032]-[0033]); 
a first body (components within element 5a) arranged within the upper housing (see Figs. 1-6b); and 
a second body (components within element 5b) arranged within the lower housing (see Figs. 1-6b).  

Stone shows a device (Figs. 3(A)-3(B)) teaching and suggesting the first body (104) comprising at least one first inductor (112) to provide a magnetic field (Col. 4, Lines 3-15 and 25-28), the second body (106) comprising at least one second inductor (114) to generate an electrical current from the magnetic field to transmit power between the first and second bodies (Col. 4, Lines 39-45, 65-67 to Col. 5, Lines 1-18), wherein each of the first and second bodies comprises a ring (see Figs. 3(A)-3(B), Col. 4, Lines 65-67 to Col. 5, Lines 1-18 and 51-64), and the first and second bodies are configured to provide a substantially constant degree of overlap at all relative rotational positions (see Figs. 3(A)-3(B), elements 104, 106 are configured to provide a substantially constant degree of overlap at all relative rotational positions, Col. 4, Lines 3-15 and 25-28) such that, in use, the power transmission between the first and second bodies is continuous and at least substantially constant at all relative rotational positions (see Figs. 3(A)-3(B), power transmission between elements 104, 106 is continuous and at least substantially constant at all relative rotational positions since elements 104, 106 are configured to provide a substantially constant degree of overlap at all relative rotational positions, Col. 4, 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first body comprising at least one first inductor to provide a magnetic field, the second body comprising at least one second inductor to generate an electrical current from the magnetic field to transmit power between the first and second bodies, wherein each of the first and second bodies comprises a ring, and the first and second bodies are configured to provide a substantially constant degree of overlap at all relative rotational positions such that, in use, the power transmission between the first and second bodies is continuous and at least substantially constant at all relative rotational positions, and the at least one first inductor is tuned to resonate within a predetermined frequency band and the at least one second inductor is tuned to resonate within a predetermined frequency band, the frequency band of the at least one second inductor at least partially overlapping with the frequency band of the at least one first inductor as taught by Stone for the device as disclosed by Wesselink et al. to increase the reliability of power, transfer of electrical energy and enhance coupling to obtain desirable operating characteristics (Col. 1, Lines 64-67 to Col. 2, Lines 1-22).
Wesselink et al. in view of Stone does not explicitly disclose at least one capacitively loaded inductor forming a tuned LC circuit for the first and second inductors.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one capacitively loaded inductor forming a tuned LC circuit for the first and second inductors as taught by Krumme et al. for the device as disclosed by Wesselink et al. in view of Stone to transmit higher power levels (Paragraph [0008]).
In addition, for clarity, Subramanian et al. shows a device (Figs. 17-19) teaching and suggesting the at least one first inductor (310) is tuned to resonate within a predetermined frequency band (Paragraphs [0100]-[0103]) and the at least one second inductor (311) is tuned to resonate within a predetermined frequency band (Paragraphs [0100]-[0103]), the frequency band of the at least one second inductor at least partially overlapping with the frequency band of the at least one first inductor (Paragraphs [0100]-[0103]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the at least one first inductor is tuned to resonate within a predetermined frequency band and the at least one second inductor is tuned to resonate within a predetermined frequency band, the frequency band of the at least one second inductor at least partially overlapping with the frequency band of the at least one first inductor as taught by Subramanian et al. for the device as disclosed by Wesselink et al. in view of Stone and Krumme et al. to successfully transmit power from the primary coil to the secondary coil achieving desirable operating characteristics (Paragraph [0102]).
Moreover, Eguchi et al. shows a power transmission apparatus (Figs. 2-3) teaching and suggesting the power transmission between the first (210) and second (320) bodies is 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the power transmission between the first and second bodies is continuous and at least substantially constant at all relative rotational positions as taught by Eguchi et al. for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., and Subramanian et al. to transmit power transmission from the two bodies to achieve desirable operation and coupling (Paragraph [0069]).
Regarding Claim 7, Stone shows the first body comprising a plurality of first inductors (112) to provide the magnetic field (elements 112 provide the magnetic field, Col. 4, Lines 3-15 and 25-28).
Regarding Claim 8, Stone shows the second body comprising a plurality of second inductors (114) to generate the electrical current from the magnetic field (elements 114 generate the electrical current from the magnetic field, Col. 4, Lines 39-45, 65-67 to Col. 5, Lines 1-18).
Regarding Claim 10, Stone shows one or more of at least one first inductor (112) and the at least one second inductor (114) being configured on separate parts of the first body and second body respectively (see Figs. 3(A)-3(B), Col. 4, Lines 25-28).
Regarding Claim 11, Stone shows the at least one the first inductor (112) and the at least one second inductor (114) being configured within the first body and second body at one or more respective radial locations (see Figs. 3(A)-3(B), Col. 4, Lines 25-28).
Regarding Claim 12, Stone shows the at least one first inductor (112) and the ast least one second inductor (114) being configured at matching radial locations within the first and second bodies respectively (see Figs. 3(A)-3(B), Col. 4, Lines 25-28).
Regarding Claim 17, Stone shows each body comprising a conductive material (Col. 5, Lines 39-45).

Regarding Claim 19, Stone shows one of first and second bodies being concentrically arranged relative to the other of the first and second bodies (see Figs. 4(A)-4(B), elements 204, 206 being concentrically arranged relative to the other elements 206, 204).
Regarding Claim 21, Wesselink et al. shows further comprising radio frequency communication circuitry (110, Paragraphs [0042]-[0045]) coupled to the at least one second inductor (element 130 having coil C, see Fig. 6a) to receive electrical energy from the at least one second inductor (Paragraphs [0039]-[0040], [0042]-[0045], [0054]-[0058]).
Regarding Claim 21, Subramanian et al. also shows further comprising radio frequency communication circuitry (314 and 312) coupled to the at least one second inductor (311) to receive electrical energy from the at least one second inductor (Paragraphs [0099]-[0101]).
Regarding Claim 22, Wesselink et al. shows further comprising a sensor (S1-S4) to sense an operating condition of at least a part of the thruster (Paragraphs [0042]-[0045]), the radio frequency communication circuitry (110) being coupled to the sensor (S1-S4) and being configured to transmit a wireless signal for the sensed operating condition (see Figs. 2a-2b, Paragraphs [0042]-[0045]).
Regarding Claim 22, Subramanian et al. also shows further comprising a sensor (306) to sense an operating condition of at least a part of the thruster (Paragraphs [0099]-[0101]), the radio frequency communication circuitry (314 and 312) being coupled to the sensor (306) and being configured to transmit a wireless signal for the sensed operating condition (see Fig. 18, Paragraphs [0099]-[0101]).

Regarding Claim 29, Wesselink et al. shows a vessel comprising an azimuth thruster (Paragraph [0027], the thruster can rotate 360 degrees which makes it an azimuth thruster) as claimed in claim 1 (see claim 1 rejection above).
Regarding Claim 30, Wesselink et al. shows an azimuth thruster (Figs. 1-6b, Paragraphs [0026]-[0051], the thruster can rotate 360 degrees which makes it an azimuth thruster) for propelling a marine vessel (Paragraphs [0026]-[0051]), the thruster comprising: 
an upper housing (5a); 
a lower housing (5b), the lower housing being arranged to rotate relative to the upper housing (see Figs. 1-6b, Paragraphs [0032]-[0033]); 5 of 13LEGAL02/40613879v1Appl. No. 16/075,404
Response dated August 23, 2021Reply to Non-Final Office Action dated April 21, 2021a first body (components within element 5a) arranged within the upper housing (see Figs. 1-6b); and
a second body (components within element 5b) arranged within the lower housing (see Figs. 1-6b).
Wesselink et al. does not explicitly disclose the first body comprising a plurality of capacitively loaded first inductors forming a tuned LC circuit to provide a magnetic field, wherein each of the first inductors is configured as a discrete module, the second body comprising a plurality of capacitively loaded second inductors forming a tuned LC circuit to generate an electrical current from the magnetic field, wherein each of the second inductors is configured as a discrete module, wherein each of the first and second bodies comprises a ring, and the first and second bodies are configured to provide a substantially constant degree of overlap at all relative rotational positions such that, in use, the power transmission between the first and second bodies is continuous and at least substantially constant at all relative rotational positions, and wherein each of the first inductors are tuned to resonate within a predetermined 
Stone shows a device (Figs. 3(A)-3(B)) teaching and suggesting the first body (104) comprising at least one first inductor (112) to provide a magnetic field (Col. 4, Lines 3-15 and 25-28), wherein each of the first inductors (112) is configured as a discrete module (see Figs. 3(A)-3(B), elements 112 is configured as a discrete module), the second body (106) comprising at least one second inductor (114) to generate an electrical current from the magnetic field (Col. 4, Lines 39-45, 65-67 to Col. 5, Lines 1-18), wherein each of the second inductors (114) is configured as a discrete module (see Figs. 3(A)-3(B), elements 114 is configured as a discrete module), wherein each of the first and second bodies comprises a ring (see Figs. 3(A)-3(B), Col. 4, Lines 65-67 to Col. 5, Lines 1-18 and 51-64), and the first and second bodies are configured to provide a substantially constant degree of overlap at all relative rotational positions (see Figs. 3(A)-3(B), elements 104, 106 are configured to provide a substantially constant degree of overlap at all relative rotational positions, Col. 4, Lines 3-15 and 25-28) such that, in use, the power transmission between the first and second bodies is continuous and at least substantially constant at all relative rotational positions (see Figs. 3(A)-3(B), power transmission between elements 104, 106 is continuous and at least substantially constant at all relative rotational positions since elements 104, 106 are configured to provide a substantially constant degree of overlap at all relative rotational positions, Col. 4, Lines 3-15 and 25-28, Col. 12, Lines 62-67 to Col. 13, Lines 1-19 and 56-67), and the at least one first inductor is tuned to resonate within a predetermined frequency band and the at least one second inductor is tuned to resonate within a predetermined frequency band, the frequency band of the at least one second inductor at least partially overlapping with the frequency band of the at least one first inductor (the two inductor groups are obviously “tuned” to give them an overlapping frequency band. This is so they can successfully transfer power wirelessly. If the two inductor groups were not tuned to the 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first body comprising at least one first inductor to provide a magnetic field, wherein each of the first inductors is configured as a discrete module, the second body comprising at least one second inductor to generate an electrical current from the magnetic field, wherein each of the second inductors is configured as a discrete module, wherein each of the first and second bodies comprises a ring, and the first and second bodies are configured to provide a substantially constant degree of overlap at all relative rotational positions such that, in use, the power transmission between the first and second bodies is continuous and at least substantially constant at all relative rotational positions, and the at least one first inductor is tuned to resonate within a predetermined frequency band and the at least one second inductor is tuned to resonate within a predetermined frequency band, the frequency band of the at least one second inductor at least partially overlapping with the frequency band of the at least one first inductor as taught by Stone for the device as disclosed by Wesselink et al. to increase the reliability of power, transfer of electrical energy and enhance coupling to obtain desirable operating characteristics (Col. 1, Lines 64-67 to Col. 2, Lines 1-22).
Wesselink et al. in view of Stone does not explicitly disclose at least one capacitively loaded inductors forming a tuned LC circuit for the first and second inductors.
Krumme et al. discloses a wireless power system between a stationary body and a rotating body (Paragraphs [0005]-[0007]), wherein wireless power transmission is achieved by adding capacitors to inductors to form a resonant circuit (Paragraph [0008]) in order to show at least one capacitively loaded inductors forming a tuned LC circuit for the first and second inductors (see Figs. 2-3, Paragraph [0008]).

In addition, for clarity, Subramanian et al. shows a device (Figs. 17-19) teaching and suggesting each of the first inductors (310) is tuned to resonate within a predetermined frequency band (Paragraphs [0100]-[0103]) and each of the second inductors (311) is tuned to resonate within a predetermined frequency band (Paragraphs [0100]-[0103]), the frequency band of each of the second inductors at least partially overlapping with the frequency band of each of the first inductors (Paragraphs [0100]-[0103]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the first inductors is tuned to resonate within a predetermined frequency band and each of the second inductors is tuned to resonate within a predetermined frequency band, the frequency band of each of the second inductors at least partially overlapping with the frequency band of each of the first inductors as taught by Subramanian et al. for the device as disclosed by Wesselink et al. in view of Stone and Krumme et al. to successfully transmit power from the primary coil to the secondary coil achieving desirable operating characteristics (Paragraph [0102]).
Moreover, Eguchi et al. shows a power transmission apparatus (Figs. 2-3) teaching and suggesting the power transmission between the first (210) and second (320) bodies is continuous and at least substantially constant at all relative rotational positions (Paragraph [0069]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the power transmission between the first and second bodies is continuous and at least substantially constant at all relative rotational positions as 
Regarding Claim 31, Stone shows the plurality of first inductors (112) are circumferentially positioned with the first body at one or more respective radial locations (see Figs. 3(A)-3(B)), and wherein the plurality of second inductors (114, Col. 4, Lines 25-28) are circumferentially positioned with the second body at matching circumferential and/or radial positions relative to the plurality of first inductors (see Figs. 3(A)-3(B)).
Regarding Claim 34, Wesselink et al. shows a vessel comprising an azimuth thruster (Paragraph [0027], the thruster can rotate 360 degrees which makes it an azimuth thruster) as claimed in claim 30 (see claim 30 rejection above).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. as applied to claim 1 above, and further in view of Riffe et al. [U.S. Patent No. 4,030,058].
Regarding Claim 2, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. shows the claimed invention as applied above but does not show the first body being fixedly attached to and spaced from the upper housing via one or more first attachment members.
Riffe et al. shows an inductive coupler (Figs. 3 and 4A, Col. 2, Lines 39-61) teaching and suggesting the first body (element 10 at top element 14) being fixedly attached to and spaced from the upper housing (top element 14) via one or more first attachment members (48).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first body being fixedly attached to and spaced from the upper housing via one or more first attachment members as taught by Riffe et al. for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., 
Regarding Claim 3, Riffe et al. shows the one or more first attachment members (48) forming, in use, a support structure for maintaining a position of the first body relative to the upper housing (see Fig. 4A, element 48 forms a support structure to maintain a position of element 10 relative to top element 14).
Regarding Claim 4, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. shows the claimed invention as applied above but does not show the second body being fixedly attached to and spaced from the lower housing via one or more second attachment members.
Riffe et al. shows an inductive coupler (Figs. 3 and 4A, Col. 2, Lines 39-61) teaching and suggesting the second body (element 10 at bottom element 14, Col. 2, Lines 39-61) being fixedly attached to and spaced from the lower housing (bottom element 14) via one or more second attachment members (48).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second body being fixedly attached to and spaced from the lower housing via one or more second attachment members as taught by Riffe et al. for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. to facilitate mechanical stability and contact (Col. 4, Lines 64-68 to Col. 5, Lines 1-14).
Regarding Claim 5, Riffe et al. shows the one or more second attachment members (48) forming, in use, a support structure for maintaining a position of the second body relative to the lower housing (see Fig. 4A, element 48 forms a support structure to maintain a position of element 10 relative to bottom element 14).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Riffe et al. as applied to claim 3 above, and further in view of Yanagida [JP 2015-012764].
Regarding Claim 6, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Riffe et al. shows the claimed invention as applied above but does not show the support structure comprising a frame which is fixedly attached, in use, to the lower housing.
Yanagida shows a coil unit (Figs. 3-4) teaching and suggesting the support structure comprising a frame (6) which is fixedly attached, in use, to the lower housing (71).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the support structure comprising a frame which is fixedly attached, in use, to the lower housing as taught by Yanagida for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Riffe et al. to facilitate performance such as electrical transmitting efficiency and electromagnetic field reduction property (Paragraph [0028]).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. as applied to claim 1 above, and further in view of Yanagida [JP 2015-012764].
Regarding Claim 4, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. shows the claimed invention as applied above but does not show the second body being fixedly attached to and spaced from the lower housing via one or more second attachment members.
Yanagida shows a coil unit (Figs. 3-4) teaching and suggesting the second body (see Fig. 3) being fixedly attached to and spaced from the lower housing (71) via one or more second attachment members (8).

Regarding Claim 5 (see 112 rejection above), Yanagida shows the one or more second attachment members (8) forming, in use, a support structure for maintaining a position of the second body relative to the lower housing (see Figs. 3-4, element 8 forms a support structure to maintain a position of the body relative to element 71).
Regarding Claim 6 (see 112 rejection above), Yanagida shows the support structure comprising a frame (6) which is fixedly attached, in use, to the lower housing (71).

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. as applied to claim 1 above, and further in view of Inoue et al. [JP 62-291011].
Regarding Claim 2, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. shows the claimed invention as applied above but does not show the first body being fixedly attached to and spaced from the upper housing via one or more first attachment members.
Inoue et al. shows a rotary transformer (Fig. 2) teaching and suggesting the first body (top element 13) being fixedly attached to and spaced from the upper housing (11a) via one or more first attachment members (top element 12).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first body being fixedly attached to and spaced from the upper housing via one or more first attachment members as taught by Inoue et al. for the 
Regarding Claim 3, Inoue et al. shows the one or more first attachment members (top element 12) forming, in use, a support structure for maintaining a position of the first body relative to the upper housing (see Fig. 2, top element 12 forms a support structure to maintain a position of top element 13 relative to element 11a).
Regarding Claim 4, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. shows the claimed invention as applied above but does not show the second body being fixedly attached to and spaced from the lower housing via one or more second attachment members.
Inoue et al. shows a rotary transformer (Fig. 2) teaching and suggesting the second body (bottom element 13) being fixedly attached to and spaced from the lower housing (11b) via one or more second attachment members (bottom element 12).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second body being fixedly attached to and spaced from the lower housing via one or more second attachment members as taught by Inoue et al. for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. to facilitate mechanical stability and contact with excellent flexibility and manufacture efficiently (Abstract, see English translation).
Regarding Claim 5, Inoue et al. shows the one or more second attachment members (bottom element 12) forming, in use, a support structure for maintaining a position of the second body relative to the lower housing (see Fig. 2, bottom element 12 forms a support structure to maintain a position of bottom element 13 relative to element 11b).
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. as applied to claim 1 above, and further in view of Ghelardi et al. [U.S. Pub. No. 2012/0161361].
Regarding Claim 13, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. shows the claimed invention as applied above but does not show any one or more of the at least one first inductor and/or at least one second inductor being equidistantly spaced around the perimeter of the respective bodies.
Ghelardi et al. shows a device (Figs. 1-2) teaching and suggesting any one or more of the at least one first inductor (5) and/or at least one second inductor being equidistantly spaced around the perimeter of the respective bodies (4, Paragraph [0012]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have any one or more of the at least one first inductor and/or at least one second inductor being equidistantly spaced around the perimeter of the respective bodies as taught by Ghelardi et al. for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. to simplify design and increase the reliability of power, transfer of electrical energy and enhance coupling to obtain desirable operating characteristics.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. as applied to claim 1 above, and further in view of Ichikawa [U.S. Pub. No. 2013/0335018].

Ichikawa shows a device (Figs. 4-5) teaching and suggesting any one or more of the at least one first inductor (111-114) and/or at least one second inductor being equidistantly spaced around the perimeter of the respective bodies (Paragraph [0084], [0118]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have any one or more of the at least one first inductor and/or at least one second inductor being equidistantly spaced around the perimeter of the respective bodies as taught by Ichikawa for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. to simplify design and allowing power reception and power transmission efficiency to be improved (Paragraph [0084]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. as applied to claim 1 above, and further in view of Carothers et al. [U.S. Pub. No. 2018/0095270].
Regarding Claim 14, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. shows the claimed invention as applied above but does not show any one or more of the at least one first inductor and/or at least one second inductor being disproportionately spaced around the perimeter of the respective bodies.
Carothers et al. shows a device (Fig. 4B) teaching and suggesting any one or more of the at least one first inductor (70) and/or at least one second inductor being disproportionately spaced around the perimeter of the respective bodies (see Fig. 4B, Paragraph [0020]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have any one or more of the at least one first inductor and/or .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. as applied to claim 1 above, and further in view of Hu [U.S. Pub. No. 2012/0242184].
Regarding Claim 14, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. shows the claimed invention as applied above but does not show any one or more of the at least one first inductor and/or at least one second inductor being disproportionately spaced around the perimeter of the respective bodies.
Hu shows a device (Figs. 3-8) teaching and suggesting any one or more of the at least one first inductor and/or at least one second inductor being disproportionately spaced around the perimeter of the respective bodies (see Figs. 3-8, Paragraphs [0038], [0049]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have any one or more of the at least one first inductor and/or at least one second inductor being disproportionately spaced around the perimeter of the respective bodies as taught by Hu for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. to reduce the number of coils which can be easily assembled and low in production cost while still able to achieve desirable magnetic coupling and operating characteristics (Paragraphs [0004], [0038], [0049]).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. as applied to claim 1 above, and further in view of Boyle et al. [U.S. Pub. No. 2014/0162550].

Boyle et al. shows a device (Figs. 1-5) teaching and suggesting the first and second bodies (10, 20) being spaced between 1mm to 100mm apart and/or 10mm to 20mm apart (0.5 inch is 12.7 mm, Paragraph [0019]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first and second bodies being spaced between 1mm to 100mm apart and/or 10mm to 20mm apart as taught by Boyle et al. for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. to improve magnetic coupling and coupling coefficient for desirable operating characteristics.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. as applied to claim 1 above, and further in view of Wobben [U.S. Pub. No. 2005/0140483].
Regarding Claims 15-16, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. shows the claimed invention as applied above but does not show the first and second bodies being spaced between 1mm to 100mm apart and/or 10mm to 20mm apart.
Wobben shows a device (Fig. 7) teaching and suggesting the first and second bodies (10’, 10’’) being spaced between 1mm to 100mm apart and/or 10mm to 20mm apart (Paragraph [0035]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first and second bodies being spaced between 1mm to 100mm apart and/or 10mm to 20mm apart as taught by Wobben for the device as .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. as applied to claim 1 above, and further in view of Shimode et al. [U.S. Patent No. 9,412,511].
Regarding Claim 18, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. shows the claimed invention as applied above.
In addition, Shimode et al. shows a device (Figs. 1-23) teaching and suggesting each body comprising a facing surface comprising one or more of a flat or textured surface (Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each body comprising a facing surface comprising one or more of a flat or textured surface as taught by Shimode et al. for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. to effectively collect magnetic flux and improve performance (Col. 7, Lines 46-56).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. as applied to claim 1 above, and further in view of Steigerwald et al. [U.S. Patent No. 5,608,771].
Regarding Claim 19, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. shows the claimed invention as applied above.
In addition, Steigerwald et al. shows a device (Figs. 1-2) teaching and suggesting one of first and second bodies being concentrically arranged relative to the other of the first and second bodies (see Figs. 1-2, elements 22, 24 being concentrically arranged relative to the other elements 24, 22, Abstract, claim 2).
.

Claims 29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. as applied to claims 1 and 30 above, and further in view of Suh et al. [KR 2015-0066234].
Regarding Claims 29 and 34, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. shows the claimed invention as applied above.
In addition, Suh et al. shows a vessel comprising an azimuth thruster (Paragraphs [0002]-[0003]) as claimed in claim 1 and/or claim 30 (see claims 1 and 30 rejections above).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a vessel comprising an azimuth thruster as taught by Suh et al. for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. to receive power from a power supply device to be moved on a guide rail to obtain desirable operations (Abstract) in order to propel in all directions can be generated as desired (Paragraph [0002]).





Claims 1, 7-8, 10-12, 17-19, 21-23, 29-31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. [U.S. Pub. No. 2010/0127892] in view of Stone [U.S. Patent No. 6,032,546], Krumme et al. [U.S. Pub. No. 2009/0276199], Subramanian et al. [U.S. Pub. No. 2011/0133949], Eguchi et al. [U.S. Pub. No. 2016/0141886], and Suh et al. [KR 2015-0066234]
Regarding Claim 1, Wesselink et al. shows an azimuth thruster (Figs. 1-6b, Paragraphs [0026]-[0051], the thruster can rotate 360 degrees which makes it an azimuth thruster) for propelling a marine vessel (Paragraphs [0026]-[0051]), the thruster comprising: 
an upper housing (5a); 
a lower housing (5b), the lower housing being arranged to rotate relative to the upper housing (see Figs. 1-6b, Paragraphs [0032]-[0033]); 
a first body (components within element 5a) arranged within the upper housing (see Figs. 1-6b); and 
a second body (components within element 5b) arranged within the lower housing (see Figs. 1-6b).  
Wesselink et al. does not explicitly disclose the first body comprising at least one capacitively loaded first inductor forming a tuned LC circuit to provide a magnetic field, the second body comprising at least one capacitively loaded second inductor forming a tuned LC circuit to generate an electrical current from the magnetic field to transmit power between the first and second bodies, wherein each of the first and second bodies comprises a ring, and the first and second bodies are configured to provide a substantially constant degree of overlap at all relative rotational positions such that, in use, the power transmission between the first and second bodies is continuous and at least substantially constant at all relative rotational positions, and the at least one first inductor is tuned to resonate within a predetermined frequency band and the at least one second inductor is tuned to resonate within a 
Stone shows a device (Figs. 3(A)-3(B)) teaching and suggesting the first body (104) comprising at least one first inductor (112) to provide a magnetic field (Col. 4, Lines 3-15 and 25-28), the second body (106) comprising at least one second inductor (114) to generate an electrical current from the magnetic field to transmit power between the first and second bodies (Col. 4, Lines 39-45, 65-67 to Col. 5, Lines 1-18), wherein each of the first and second bodies comprises a ring (see Figs. 3(A)-3(B), Col. 4, Lines 65-67 to Col. 5, Lines 1-18 and 51-64), and the first and second bodies are configured to provide a substantially constant degree of overlap at all relative rotational positions (see Figs. 3(A)-3(B), elements 104, 106 are configured to provide a substantially constant degree of overlap at all relative rotational positions, Col. 4, Lines 3-15 and 25-28) such that, in use, the power transmission between the first and second bodies is continuous and at least substantially constant at all relative rotational positions (see Figs. 3(A)-3(B), power transmission between elements 104, 106 is continuous and at least substantially constant at all relative rotational positions since elements 104, 106 are configured to provide a substantially constant degree of overlap at all relative rotational positions, Col. 4, Lines 3-15 and 25-28, Col. 12, Lines 62-67 to Col. 13, Lines 1-19 and 56-67), and the at least one first inductor is tuned to resonate within a predetermined frequency band and the at least one second inductor is tuned to resonate within a predetermined frequency band, the frequency band of the at least one second inductor at least partially overlapping with the frequency band of the at least one first inductor (the two inductor groups are obviously “tuned” to give them an overlapping frequency band. This is so they can successfully transfer power wirelessly. If the two inductor groups were not tuned to the same frequency band, then the receiver side would not absorb the field produced by the transmitter side. Furthermore, Stone does not disclose any ability or desire to purposefully make the frequency bands different to achieve any benefit that may be derived from that functionality).

Wesselink et al. in view of Stone does not explicitly disclose at least one capacitively loaded inductor forming a tuned LC circuit for the first and second inductors.
Krumme et al. discloses a wireless power system between a stationary body and a rotating body (Paragraphs [0005]-[0007]), wherein wireless power transmission is achieved by adding capacitors to inductors to form a resonant circuit (Paragraph [0008]) in order to show at least one capacitively loaded inductor forming a tuned LC circuit for the first and second inductors (see Figs. 2-3, Paragraph [0008]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one capacitively loaded inductor forming a tuned LC circuit for the first and second inductors as taught by Krumme et al. for the device as disclosed by Wesselink et al. in view of Stone to transmit higher power levels (Paragraph [0008]).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the at least one first inductor is tuned to resonate within a predetermined frequency band and the at least one second inductor is tuned to resonate within a predetermined frequency band, the frequency band of the at least one second inductor at least partially overlapping with the frequency band of the at least one first inductor as taught by Subramanian et al. for the device as disclosed by Wesselink et al. in view of Stone and Krumme et al. to successfully transmit power from the primary coil to the secondary coil achieving desirable operating characteristics (Paragraph [0102]).
Moreover, Eguchi et al. shows a power transmission apparatus (Figs. 2-3) teaching and suggesting the power transmission between the first (210) and second (320) bodies is continuous and at least substantially constant at all relative rotational positions (Paragraph [0069]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the power transmission between the first and second bodies is continuous and at least substantially constant at all relative rotational positions as taught by Eguchi et al. for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., and Subramanian et al. to transmit power transmission from the two bodies to achieve desirable operation and coupling (Paragraph [0069]).
Lastly, Suh et al. shows an azimuth thruster for propelling a marine vessel (Paragraphs [0002]-[0003]).

Regarding Claim 7, Stone shows the first body comprising a plurality of first inductors (112) to provide the magnetic field (elements 112 provide the magnetic field, Col. 4, Lines 3-15 and 25-28).
Suh et al. also shows the first body comprising a plurality of first inductors (132, 133) to provide the magnetic field (elements 132, 133 provide the magnetic field, Paragraph [0044]).
Regarding Claim 8, Stone shows the second body comprising a plurality of second inductors (114) to generate the electrical current from the magnetic field (elements 114 generate the electrical current from the magnetic field, Col. 4, Lines 39-45, 65-67 to Col. 5, Lines 1-18).
Suh et al. also shows the second body comprising a plurality of second inductors (211, 212) to generate the electrical current from the magnetic field (elements 211, 212 generate the electrical current from the magnetic field, Paragraph [0044]).
Regarding Claim 10, Stone shows one or more of at least one first inductor (112) and the at least one second inductor (114) being configured on separate parts of the first body and second body respectively (see Figs. 3(A)-3(B), Col. 4, Lines 25-28).
Regarding Claim 11, Stone shows the at least one the first inductor (112) and the at least one second inductor (114) being configured within the first body and second body at one or more respective radial locations (see Figs. 3(A)-3(B), Col. 4, Lines 25-28).
Regarding Claim 12, Stone shows the at least one first inductor (112) and the ast least one second inductor (114) being configured at matching radial locations within the first and second bodies respectively (see Figs. 3(A)-3(B), Col. 4, Lines 25-28).

Regarding Claim 18, Stone shows each body comprising a facing surface comprising one or more of a flat or textured surface (see Fig. 3(B), a facing surface comprising flat or textured surface). Furthermore, “flat or textured surface” covers all known types of surfaces. Thus, Stone would have inherently disclose textured surface.
Regarding Claim 19, Stone shows one of first and second bodies being concentrically arranged relative to the other of the first and second bodies (see Figs. 4(A)-4(B), elements 204, 206 being concentrically arranged relative to the other elements 206, 204).
Regarding Claim 21, Wesselink et al. shows further comprising radio frequency communication circuitry (110, Paragraphs [0042]-[0045]) coupled to the at least one second inductor (element 130 having coil C, see Fig. 6a) to receive electrical energy from the at least one second inductor (Paragraphs [0039]-[0040], [0042]-[0045], [0054]-[0058]).
Regarding Claim 21, Subramanian et al. also shows further comprising radio frequency communication circuitry (314 and 312) coupled to the at least one second inductor (311) to receive electrical energy from the at least one second inductor (Paragraphs [0099]-[0101]).
Regarding Claim 22, Wesselink et al. shows further comprising a sensor (S1-S4) to sense an operating condition of at least a part of the thruster (Paragraphs [0042]-[0045]), the radio frequency communication circuitry (110) being coupled to the sensor (S1-S4) and being configured to transmit a wireless signal for the sensed operating condition (see Figs. 2a-2b, Paragraphs [0042]-[0045]).
Regarding Claim 22, Subramanian et al. also shows further comprising a sensor (306) to sense an operating condition of at least a part of the thruster (Paragraphs [0099]-[0101]), the radio frequency communication circuitry (314 and 312) being coupled to the sensor (306) and 
Regarding Claim 23, Wesselink et al. shows further comprising a controller (112) to control the lower housing (5b) to rotate relative to the upper housing (see Figs. 1-4, Paragraphs [0057]-[0066]).
Regarding Claim 29, Wesselink et al. shows a vessel comprising an azimuth thruster (Paragraph [0027], the thruster can rotate 360 degrees which makes it an azimuth thruster) as claimed in claim 1 (see claim 1 rejection above). Suh et al. also shows a vessel comprising an azimuth thruster (Paragraphs [0002]-[0003]) as claimed in claim 1 (see claim 1 rejection above)
Regarding Claim 30, Wesselink et al. shows an azimuth thruster (Figs. 1-6b, Paragraphs [0026]-[0051], the thruster can rotate 360 degrees which makes it an azimuth thruster) for propelling a marine vessel (Paragraphs [0026]-[0051]), the thruster comprising: 
an upper housing (5a); 
a lower housing (5b), the lower housing being arranged to rotate relative to the upper housing (see Figs. 1-6b, Paragraphs [0032]-[0033]); 5 of 13LEGAL02/40613879v1Appl. No. 16/075,404
Response dated August 23, 2021Reply to Non-Final Office Action dated April 21, 2021a first body (components within element 5a) arranged within the upper housing (see Figs. 1-6b); and
a second body (components within element 5b) arranged within the lower housing (see Figs. 1-6b).
Wesselink et al. does not explicitly disclose the first body comprising a plurality of capacitively loaded first inductors forming a tuned LC circuit to provide a magnetic field, wherein each of the first inductors is configured as a discrete module, the second body comprising a plurality of capacitively loaded second inductors forming a tuned LC circuit to generate an electrical current from the magnetic field, wherein each of the second inductors is configured as a discrete module, wherein each of the first and second bodies comprises a ring, and the first and second bodies are configured to provide a substantially constant degree of overlap at all 
Stone shows a device (Figs. 3(A)-3(B)) teaching and suggesting the first body (104) comprising at least one first inductor (112) to provide a magnetic field (Col. 4, Lines 3-15 and 25-28), wherein each of the first inductors (112) is configured as a discrete module (see Figs. 3(A)-3(B), elements 112 is configured as a discrete module), the second body (106) comprising at least one second inductor (114) to generate an electrical current from the magnetic field (Col. 4, Lines 39-45, 65-67 to Col. 5, Lines 1-18), wherein each of the second inductors (114) is configured as a discrete module (see Figs. 3(A)-3(B), elements 114 is configured as a discrete module), wherein each of the first and second bodies comprises a ring (see Figs. 3(A)-3(B), Col. 4, Lines 65-67 to Col. 5, Lines 1-18 and 51-64), and the first and second bodies are configured to provide a substantially constant degree of overlap at all relative rotational positions (see Figs. 3(A)-3(B), elements 104, 106 are configured to provide a substantially constant degree of overlap at all relative rotational positions, Col. 4, Lines 3-15 and 25-28) such that, in use, the power transmission between the first and second bodies is continuous and at least substantially constant at all relative rotational positions (see Figs. 3(A)-3(B), power transmission between elements 104, 106 is continuous and at least substantially constant at all relative rotational positions since elements 104, 106 are configured to provide a substantially constant degree of overlap at all relative rotational positions, Col. 4, Lines 3-15 and 25-28, Col. 12, Lines 62-67 to Col. 13, Lines 1-19 and 56-67), and the at least one first inductor is tuned to resonate within a predetermined frequency band and the at least one second inductor is tuned to resonate within a predetermined frequency band, the frequency band of the at least one second inductor at 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first body comprising at least one first inductor to provide a magnetic field, wherein each of the first inductors is configured as a discrete module, the second body comprising at least one second inductor to generate an electrical current from the magnetic field, wherein each of the second inductors is configured as a discrete module, wherein each of the first and second bodies comprises a ring, and the first and second bodies are configured to provide a substantially constant degree of overlap at all relative rotational positions such that, in use, the power transmission between the first and second bodies is continuous and at least substantially constant at all relative rotational positions, and the at least one first inductor is tuned to resonate within a predetermined frequency band and the at least one second inductor is tuned to resonate within a predetermined frequency band, the frequency band of the at least one second inductor at least partially overlapping with the frequency band of the at least one first inductor as taught by Stone for the device as disclosed by Wesselink et al. to increase the reliability of power, transfer of electrical energy and enhance coupling to obtain desirable operating characteristics (Col. 1, Lines 64-67 to Col. 2, Lines 1-22).
Wesselink et al. in view of Stone does not explicitly disclose at least one capacitively loaded inductors forming a tuned LC circuit for the first and second inductors.
Krumme et al. discloses a wireless power system between a stationary body and a rotating body (Paragraphs [0005]-[0007]), wherein wireless power transmission is achieved by adding capacitors to inductors to form a resonant circuit (Paragraph [0008]) in order to show at 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one capacitively loaded inductors forming a tuned LC circuit for the first and second inductors as taught by Krumme et al. for the device as disclosed by Wesselink et al. in view of Stone to transmit higher power levels (Paragraph [0008]).
In addition, for clarity, Subramanian et al. shows a device (Figs. 17-19) teaching and suggesting each of the first inductors (310) is tuned to resonate within a predetermined frequency band (Paragraphs [0100]-[0103]) and each of the second inductors (311) is tuned to resonate within a predetermined frequency band (Paragraphs [0100]-[0103]), the frequency band of each of the second inductors at least partially overlapping with the frequency band of each of the first inductors (Paragraphs [0100]-[0103]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the first inductors is tuned to resonate within a predetermined frequency band and each of the second inductors is tuned to resonate within a predetermined frequency band, the frequency band of each of the second inductors at least partially overlapping with the frequency band of each of the first inductors as taught by Subramanian et al. for the device as disclosed by Wesselink et al. in view of Stone and Krumme et al. to successfully transmit power from the primary coil to the secondary coil achieving desirable operating characteristics (Paragraph [0102]).
Moreover, Eguchi et al. shows a power transmission apparatus (Figs. 2-3) teaching and suggesting the power transmission between the first (210) and second (320) bodies is continuous and at least substantially constant at all relative rotational positions (Paragraph [0069]).

Lastly, Suh et al. shows an azimuth thruster for propelling a marine vessel (Paragraphs [0002]-[0003]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an azimuth thruster as taught by Suh et al. for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., and Eguchi et al. to receive power from a power supply device to be moved on a guide rail to obtain desirable operations (Abstract) in order to propel in all directions can be generated as desired (Paragraph [0002]).
Regarding Claim 31, Stone shows the plurality of first inductors (112) are circumferentially positioned with the first body at one or more respective radial locations (see Figs. 3(A)-3(B)), and wherein the plurality of second inductors (114, Col. 4, Lines 25-28) are circumferentially positioned with the second body at matching circumferential and/or radial positions relative to the plurality of first inductors (see Figs. 3(A)-3(B)).
Regarding Claim 34, Wesselink et al. shows a vessel comprising an azimuth thruster (Paragraph [0027], the thruster can rotate 360 degrees which makes it an azimuth thruster) as claimed in claim 30 (see claim 30 rejection above). Suh et al. also shows a vessel comprising an azimuth thruster (Paragraphs [0002]-[0003]) as claimed in claim 30 (see claim 30 rejection above)

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. as applied to claim 1 above, and further in view of Riffe et al. [U.S. Patent No. 4,030,058].
Regarding Claim 2, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. shows the claimed invention as applied above but does not show the first body being fixedly attached to and spaced from the upper housing via one or more first attachment members.
Riffe et al. shows an inductive coupler (Figs. 3 and 4A, Col. 2, Lines 39-61) teaching and suggesting the first body (element 10 at top element 14) being fixedly attached to and spaced from the upper housing (top element 14) via one or more first attachment members (48).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first body being fixedly attached to and spaced from the upper housing via one or more first attachment members as taught by Riffe et al. for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. to facilitate mechanical stability and contact (Col. 4, Lines 64-68 to Col. 5, Lines 1-14).
Regarding Claim 3, Riffe et al. shows the one or more first attachment members (48) forming, in use, a support structure for maintaining a position of the first body relative to the upper housing (see Fig. 4A, element 48 forms a support structure to maintain a position of element 10 relative to top element 14).
Regarding Claim 4, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. shows the claimed invention as applied above but does not show the second body being fixedly attached to and spaced from the lower housing via one or more second attachment members.
Riffe et al. shows an inductive coupler (Figs. 3 and 4A, Col. 2, Lines 39-61) teaching and suggesting the second body (element 10 at bottom element 14, Col. 2, Lines 39-61) being 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second body being fixedly attached to and spaced from the lower housing via one or more second attachment members as taught by Riffe et al. for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. to facilitate mechanical stability and contact (Col. 4, Lines 64-68 to Col. 5, Lines 1-14).
Regarding Claim 5, Riffe et al. shows the one or more second attachment members (48) forming, in use, a support structure for maintaining a position of the second body relative to the lower housing (see Fig. 4A, element 48 forms a support structure to maintain a position of element 10 relative to bottom element 14).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., Suh et al., and Riffe et al. as applied to claim 3 above, and further in view of Yanagida [JP 2015-012764].
Regarding Claim 6, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., Suh et al., and Riffe et al. shows the claimed invention as applied above but does not show the support structure comprising a frame which is fixedly attached, in use, to the lower housing.
Yanagida shows a coil unit (Figs. 3-4) teaching and suggesting the support structure comprising a frame (6) which is fixedly attached, in use, to the lower housing (71).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the support structure comprising a frame which is fixedly attached, in use, to the lower housing as taught by Yanagida for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., Suh et al., .

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. as applied to claim 1 above, and further in view of Yanagida [JP 2015-012764].
Regarding Claim 4, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. shows the claimed invention as applied above but does not show the second body being fixedly attached to and spaced from the lower housing via one or more second attachment members.
Yanagida shows a coil unit (Figs. 3-4) teaching and suggesting the second body (see Fig. 3) being fixedly attached to and spaced from the lower housing (71) via one or more second attachment members (8).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second body being fixedly attached to and spaced from the lower housing via one or more second attachment members as taught by Yanagida for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. to facilitate mechanical stability and contact to enhance load bearing property (Paragraph [0046]).
Regarding Claim 5 (see 112 rejection above), Yanagida shows the one or more second attachment members (8) forming, in use, a support structure for maintaining a position of the second body relative to the lower housing (see Figs. 3-4, element 8 forms a support structure to maintain a position of the body relative to element 71).
Regarding Claim 6 (see 112 rejection above), Yanagida shows the support structure comprising a frame (6) which is fixedly attached, in use, to the lower housing (71).

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. as applied to claim 1 above, and further in view of Inoue et al. [JP 62-291011].
Regarding Claim 2, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. shows the claimed invention as applied above but does not show the first body being fixedly attached to and spaced from the upper housing via one or more first attachment members.
Inoue et al. shows a rotary transformer (Fig. 2) teaching and suggesting the first body (top element 13) being fixedly attached to and spaced from the upper housing (11a) via one or more first attachment members (top element 12).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first body being fixedly attached to and spaced from the upper housing via one or more first attachment members as taught by Inoue et al. for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. to facilitate mechanical stability and contact with excellent flexibility and manufacture efficiently (Abstract, see English translation).
Regarding Claim 3, Inoue et al. shows the one or more first attachment members (top element 12) forming, in use, a support structure for maintaining a position of the first body relative to the upper housing (see Fig. 2, top element 12 forms a support structure to maintain a position of top element 13 relative to element 11a).
Regarding Claim 4, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. shows the claimed invention as applied above but does not show the second body being fixedly attached to and spaced from the lower housing via one or more second attachment members.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second body being fixedly attached to and spaced from the lower housing via one or more second attachment members as taught by Inoue et al. for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. to facilitate mechanical stability and contact with excellent flexibility and manufacture efficiently (Abstract, see English translation).
Regarding Claim 5, Inoue et al. shows the one or more second attachment members (bottom element 12) forming, in use, a support structure for maintaining a position of the second body relative to the lower housing (see Fig. 2, bottom element 12 forms a support structure to maintain a position of bottom element 13 relative to element 11b).
Regarding Claim 6, Inoue et al. shows the support structure comprising a frame (the groove/recess portion of bottom element 12 is a frame) which is fixedly attached, in use, to the lower housing (11b).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. as applied to claim 1 above, and further in view of Ghelardi et al. [U.S. Pub. No. 2012/0161361].
Regarding Claim 13, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. shows the claimed invention as applied above but does not show any one or more of the at least one first inductor and/or at least one second inductor being equidistantly spaced around the perimeter of the respective bodies.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have any one or more of the at least one first inductor and/or at least one second inductor being equidistantly spaced around the perimeter of the respective bodies as taught by Ghelardi et al. for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. to simplify design and increase the reliability of power, transfer of electrical energy and enhance coupling to obtain desirable operating characteristics.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. as applied to claim 1 above, and further in view of Ichikawa [U.S. Pub. No. 2013/0335018].
Regarding Claim 13, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. shows the claimed invention as applied above but does not show any one or more of the at least one first inductor and/or at least one second inductor being equidistantly spaced around the perimeter of the respective bodies.
Ichikawa shows a device (Figs. 4-5) teaching and suggesting any one or more of the at least one first inductor (111-114) and/or at least one second inductor being equidistantly spaced around the perimeter of the respective bodies (Paragraph [0084], [0118]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have any one or more of the at least one first inductor and/or at least one second inductor being equidistantly spaced around the perimeter of the respective bodies as taught by Ichikawa for the device as disclosed by Wesselink et al. in view of Stone, .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. as applied to claim 1 above, and further in view of Carothers et al. [U.S. Pub. No. 2018/0095270].
Regarding Claim 14, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. shows the claimed invention as applied above but does not show any one or more of the at least one first inductor and/or at least one second inductor being disproportionately spaced around the perimeter of the respective bodies.
Carothers et al. shows a device (Fig. 4B) teaching and suggesting any one or more of the at least one first inductor (70) and/or at least one second inductor being disproportionately spaced around the perimeter of the respective bodies (see Fig. 4B, Paragraph [0020]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have any one or more of the at least one first inductor and/or at least one second inductor being disproportionately spaced around the perimeter of the respective bodies as taught by Carothers et al. for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. to obtain desirable magnetic coupling and operating characteristics (Paragraph [0020]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. as applied to claim 1 above, and further in view of Hu [U.S. Pub. No. 2012/0242184].
Regarding Claim 14, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. shows the claimed invention as applied above but does not 
Hu shows a device (Figs. 3-8) teaching and suggesting any one or more of the at least one first inductor and/or at least one second inductor being disproportionately spaced around the perimeter of the respective bodies (see Figs. 3-8, Paragraphs [0038], [0049]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have any one or more of the at least one first inductor and/or at least one second inductor being disproportionately spaced around the perimeter of the respective bodies as taught by Hu for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. to reduce the number of coils which can be easily assembled and low in production cost while still able to achieve desirable magnetic coupling and operating characteristics (Paragraphs [0004], [0038], [0049]).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. as applied to claim 1 above, and further in view of Boyle et al. [U.S. Pub. No. 2014/0162550].
Regarding Claims 15-16, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. shows the claimed invention as applied above but does not show the first and second bodies being spaced between 1mm to 100mm apart and/or 10mm to 20mm apart.
Boyle et al. shows a device (Figs. 1-5) teaching and suggesting the first and second bodies (10, 20) being spaced between 1mm to 100mm apart and/or 10mm to 20mm apart (0.5 inch is 12.7 mm, Paragraph [0019]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first and second bodies being spaced between 1mm to 100mm apart and/or 10mm to 20mm apart as taught by Boyle et al. for the device as .

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. as applied to claim 1 above, and further in view of Wobben [U.S. Pub. No. 2005/0140483].
Regarding Claims 15-16, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. shows the claimed invention as applied above but does not show the first and second bodies being spaced between 1mm to 100mm apart and/or 10mm to 20mm apart.
Wobben shows a device (Fig. 7) teaching and suggesting the first and second bodies (10’, 10’’) being spaced between 1mm to 100mm apart and/or 10mm to 20mm apart (Paragraph [0035]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first and second bodies being spaced between 1mm to 100mm apart and/or 10mm to 20mm apart as taught by Wobben for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. to improve magnetic coupling and coupling coefficient for transferring electrical power (Paragraph [0035]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. as applied to claim 1 above, and further in view of Shimode et al. [U.S. Patent No. 9,412,511].
Regarding Claim 18, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. shows the claimed invention as applied above.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each body comprising a facing surface comprising one or more of a flat or textured surface as taught by Shimode et al. for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. to effectively collect magnetic flux and improve performance (Col. 7, Lines 46-56).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. as applied to claim 1 above, and further in view of Steigerwald et al. [U.S. Patent No. 5,608,771].
Regarding Claim 19, Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. shows the claimed invention as applied above.
In addition, Steigerwald et al. shows a device (Figs. 1-2) teaching and suggesting one of first and second bodies being concentrically arranged relative to the other of the first and second bodies (see Figs. 1-2, elements 22, 24 being concentrically arranged relative to the other elements 24, 22, Abstract, claim 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have one of first and second bodies being concentrically arranged relative to the other of the first and second bodies as taught by Steigerwald et al. for the device as disclosed by Wesselink et al. in view of Stone, Krumme et al., Subramanian et al., Eguchi et al., and Suh et al. to increase the reliability of power, transfer of electrical energy and enhance coupling to increase reliability of power transfer mechanism (Col. 1, Lines 37-38).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-19, 21-23, and 30-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Stone does not show in claims 1 and 30 “wherein each of the first and second bodies comprises a ring, and the first and second bodies are configured to provide a substantially constant degree of overlap at all relative rotational positions such that, in use, the power transmission between the first and second bodies is continuous and at least substantially constant at all relative rotational positions” is found not persuasive. The newly amended claim limitations is unclear and indefinite as explained in the 112 rejection above. Furthermore, Stone shows each of the first and second bodies comprises a ring (see Figs. 3(A)-3(B), Col. 4, Lines 65-67 to Col. 5, Lines 1-18 and 51-64), and the first and second bodies are configured to provide a substantially constant degree of overlap at all relative rotational positions (see Figs. 3(A)-3(B), elements 104, 106 are configured to provide a substantially constant degree of overlap at all relative rotational positions, Col. 4, Lines 3-15 and 25-28) such that, in use, the power transmission between the first and second bodies is continuous and at least substantially constant at all relative rotational positions (see Figs. 3(A)-3(B), power transmission between elements 104, 106 is continuous and at least substantially constant at all relative rotational positions since elements 104, 106 are configured to provide a substantially constant degree of overlap at all relative rotational positions, Col. 4, Lines 3-15 and 25-28, Col. 12, Lines 62-67 to Col. 13, Lines 1-19 and 56-67) to increase the reliability of power, transfer of electrical energy and enhance coupling to obtain desirable operating characteristics .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        


Reply to Non-Final Office Action dated April 21, 2021